Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's argument in the reply filed on 01/06/2021 is acknowledged and persuasive. Therefore, the restriction is withdrawn. 

Claim Objections
Claim 8 is objected because there is insufficient antecedent basis for the limitation “the motor” in line 1. The limitation “the motor” should be amended to “the motor shaft”. Therefore, correction is required.
Claim 10 is objected because there is insufficient antecedent basis for the limitation “the shaft” in line 14. The limitation “the shaft” should be amended to “the motor shaft”. Therefore, correction is required.
Claim 11 is objected because there is insufficient antecedent basis for the limitation “the shaft” in line 2. The limitation “the shaft” should be amended to “the motor shaft”. Therefore, correction is required.
Claim 14 is objected because there is insufficient antecedent basis for the limitation “the shaft” in line 2. The limitation “the shaft” should be amended to “the motor shaft”. Therefore, correction is required.

Claim 19 is objected because there is insufficient antecedent basis for the limitation “the shaft” in lines 2 and 4. The limitation “the shaft” should be amended to “the motor shaft”. Therefore, correction is required.
Claim 20 is objected because there is insufficient antecedent basis for the limitation “the shaft” in lines 1 and 4. The limitation “the shaft” should be amended to “the motor shaft”. Therefore, correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1, 7-10, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, and 18-19 of U.S. Patent No. 9931706. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and 
 Claim 1: Claim 1 of the ‘706 patent anticipates the limitation of claim 1 of the current application.  For example: a welding system comprising a welding wire feeder, the welding wire feeder comprising (claim 1, lines 1-2): a motor configured to rotate with respect to a wire drive assembly housing; and an adjustable drive shaft assembly coupled to the motor via a motor shaft, the adjustable drive shaft assembly comprising (claim 1, lines 3-5): a drive mechanism configured to rotate a feed roll about an axis of the motor shaft; and an axially-adjustable locking mechanism configured to: adjust an axial position of the drive mechanism along the motor shaft relative to the wire drive assembly housing, wherein the axially-adjustable locking mechanism is independently adjustable relative to the feed roll and the motor shaft (claim 1, lines 6-12); and wherein the axially-adjustable locking mechanism, the motor shaft, and the feed roll are coaxial with one another (claim 1, lines 14-15).
The difference between claim 1 of the current application and claim 1 of the ‘706 patent lies in the fact that the ‘706 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘706 includes a limitation of “wherein the adjustable drive shaft assembly comprises a drive mechanism configured to transfer a rotational force from the motor to the feed roll and to adjust an axial position setting of the feed roll relative to the wire drive assembly housing without rotation of the feed roll during adjustment of the axial position setting”).  Thus, the invention of claim 1 of the current application is in effect a “species” of the “generic” In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 1 is anticipated by claim 1 of the ‘‘706 patent, it is not patentably distinct.
    	 Claim 7: Claim 4 of the ‘‘706 patent anticipates the limitation of wherein the adjustable drive shaft assembly further comprises a spring for biasing the feed roll toward the drive mechanism.
The difference between claim 7 of the current application and claim 4 of the ‘706 patent lies in the fact that the ‘706 patent claim includes many more elements and is thus much more specific (for example: claim 4 of the ‘706 includes wherein the adjustable drive shaft assembly comprises: the shaft configured to rotate with the motor; and wherein the axially-adjustable locking mechanism is configured to lock the drive mechanism in an axial position along the shaft.”).  Thus, the invention of claim 7 of the current application is in effect a “species” of the “generic” invention of claim 7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 7 is anticipated by claim 4 of the ‘706 patent, it is not patentably distinct.
 	 Claim 8: Claim 5 of the ‘706 patent anticipates the limitation of wherein the drive mechanism comprises a protrusion configured to engage and urge rotation of the feed roll when the motor rotates the adjustable drive shaft assembly.
Claim 9: Claim 6 of the ‘706 patent anticipates the limitation of wherein the drive mechanism is axially between the feed roll and the axially-adjustable locking mechanism.
Claim 10: Claim 10 of the ‘706 patent anticipates the limitation of claim 10 of the current application.  For example: a welding wire feeder, comprising (claim 10, line 1): a motor configured to rotate with respect to a wire drive assembly housing (claim 10, line 2); a drive mechanism configured to rotate a feed roll about an axis of the motor shaft (claim, line 10); and an axially-adjustable locking mechanism configured to: adjust an axial position of the drive mechanism along the motor shaft relative to the wire drive assembly housing, wherein the axially-adjustable locking mechanism is independently adjustable relative to the feed roll and the motor shaft; and secure the drive mechanism to the shaft at the axial position, wherein the axially-adjustable locking mechanism, the motor shaft, and the feed roll are coaxial with one another (claim 10, lines 11-19).
The difference between claim 10 of the current application and claim 10 of the ‘706 patent lies in the fact that the ‘706 patent claim includes many more elements and is thus much more specific (for example: claim 10 of the ‘706 includes a limitation of “a motor disposed adjacent the wire drive assembly housing; a shaft coupled to and extending from the motor; a feed roll configured to rotate with respect to the wire drive assembly housing”).  Thus, the invention of claim 10 of the current application is in effect a “species” of the “generic” invention of claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 
Claim 19: Claim 18 of the ‘706 patent anticipates the limitation of a spring disposed about the shaft and configured to bias the feed roll toward the drive mechanism, wherein the axially-adjustable locking mechanism is configured to lock the drive mechanism into an axial position along the shaft.
Claim 20: Claim 19 of the ‘706 patent anticipates the limitation of wherein the shaft comprises a shaped end configured to receive the drive mechanism, and the axially-adjustable locking mechanism comprises a screw configured to be received through an aperture in the drive mechanism and to be coupled with the shaft.
Claims 2-6 and 11-18 are rejected on the ground of nonstaturtory double patenting as being unpatenable over claim 1 of U.S. Patent No. 9931706 in view of Kensrue (6568578).
Claim 2:  The ’706 patent fails to provide a teaching on the drive mechanism (that) is configured to fit along the motor shaft via a threaded connection.  
However, Kensrue teaches wherein the drive mechanism is configured to fit along the motor shaft (106 as shown in fig.3) via a threaded connection (130 as shown in fig.3) (col.7, lines 25-30).
Therefore, it would have been obvious to one orkdinary skill in the art to modify ‘706 patent with threaded connection as taught by Kensrue for purpose of allowing the 
For claim 3, ‘706 patent fails to provide a teaching of wherein the drive mechanism comprises female threads and the motor shaft comprises male threads.
However, Kensrue teaches wherein the drive mechanism comprises female threads (130 as shown in fig.3) and the motor shaft comprises male threads (134 as shown in fig.3).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with threaded connection as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (col.7, lines 27-28).
For claim 4, ‘706 patent fails to provide a teaching of wherein the drive mechanism is configured to adjust the axial position by turning the drive mechanism relative to the motor shaft.
However, Kensrue teaches wherein the drive mechanism is configured to adjust the axial position by turning the drive mechanism relative to the motor shaft (106 as shown in fig.3) (col.3, lines 1-10).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with adjust the axial position as taught by Kensrue so as to force the 
For claim 5, ‘‘706 patent fails to provide a teaching of wherein the locking mechanism comprises a nut (for securing the drive mechanism in the axial position by threading along the motor shaft.
However, Kensrue teaches wherein the locking mechanism comprises a nut (130 as shown in fig.3)  for securing the drive mechanism in the axial position by threading along the motor shaft (col.7, lines 25-30).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with threaded connection as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (col.7, lines 27-28).
For claim 6, ‘706 patent fails to provide a teaching of wherein the drive mechanism is configured to slide axially along the motor shaft.
However, Kensrue teaches wherein the drive mechanism is configured to slide axially along the motor shaft (col.3, lines 1-10 and lines 45-55).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with axially along the motor shaft as taught by Kensrue for purpose of 
For claim 11, ‘706 patent fails to provide a teaching of wherein the second portion of the shaft is configured to receive the drive mechanism, for transferring rotation from the motor shaft to the drive mechanism.
 However, Kensrue teaches wherein the second portion of the shaft (106 as shown in fig.3) is configured to receive the drive mechanism (48 as shown in fig.3), for transferring rotation from the motor shaft to the drive mechanism (col.5, lines 28-35).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with the motor shaft to the drive mechanism as taught by Kensrue for purpose of forcing the resilient portion to assume a first preset length and occupying a second distance on the shaft in the biasing direction so as to force the resilient portion to assume a second length (col.3, lines 7-9).
For claim 12, ‘706 patent fails to provide a teaching of wherein the first cross-section area comprises a cylindrical shape and the second cross-section are comprises a non-circular shaped end configured to rotate the drive mechanism about the motor shaft.
However, Kensrue teaches wherein the first cross-section area comprises a cylindrical shape and the second cross-section are comprises a non-circular shaped end configured to rotate the drive mechanism about the motor shaft (col.5, lines 25-30).


For claim 13, ‘706 patent fails to provide a teaching of wherein the second cross-section area comprises a square, a triangle, or another non-circular shaped cross section.
However, Kensrue teaches wherein the second cross-section area comprises a square, a triangle, or another non-circular shaped cross section (element 50 as shown in fig.4) ((col.5, lines 28-35).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with cross-section area as taught by Kensrue for purpose of forcing the resilient portion to assume a first preset length and occupying a second distance on the shaft in the biasing direction so as to force the resilient portion to assume a second length (col.3, lines 7-9).


However, Kensrue teaches wherein the shaped end extends in a direction of the shaft axis so that the drive mechanism may be positioned over the shaped end (col.5, lines 55-65).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with the shaped end extends  as taught by Kensrue for purpose of forcing the resilient portion to assume a first preset length and occupying a second distance on the shaft in the biasing direction so as to force the resilient portion to assume a second length (col.3, lines 7-9).
For claim 15, ‘706 patent fails to provide a teaching of wherein the drive mechanism is configured to slide axially along the shaped end of the shaft to adjust the position of the feed roll along the motor shaft.
However, Kensrue teaches wherein the drive mechanism is configured to slide axially along the shaped end of the shaft to adjust the position of the feed roll along the motor shaft (col.5, lines 55-65).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with the shaped end extends  as taught by Kensrue for purpose of forcing the resilient portion to assume a first preset length and occupying a second distance on 
For claim 16, ‘706 patent fails to provide a teaching of wherein the drive mechanism further comprises one or more protrusions in a radial direction relative to the axis of the motor shaft for engaging the feed roll to feed a welding wire through the wire feeder.
However, Kensrue teaches one or more protrusions in a radial direction relative to the axis of the motor shaft for engaging the feed roll to feed a welding wire through the wire feeder (col.5, lines 35-50).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with direction relative to the axis of the motor shaft as taught by Kensrue for purpose of forcing the resilient portion to assume a first preset length and occupying a second distance on the shaft in the biasing direction so as to force the resilient portion to assume a second length (col.3, lines 7-9).
For claim 17, ‘706 patent fails to provide a teaching of wherein the axially-adjustable locking mechanism comprises a screw configured to be received through an aperture in the drive mechanism and to be coupled with the motor shaft.
However, Kensrue teaches wherein the axially-adjustable locking mechanism comprises a screw configured to be received through an aperture in the drive mechanism and to be coupled with the motor shaft (106 as shown in fig.3) (col.5, lines 35-50).

For claim 18, ‘706 patent fails to provide a teaching of wherein the axially-adjustable locking mechanism is configured to lock the drive mechanism in place along the motor shaft.
However, Kensrue teaches wherein the axially-adjustable locking mechanism (130 as shown in fig.3) is configured to lock the drive mechanism in place along the motor shaft (106 as shown in fig.3).
Therefore, it would have been obvious to one ordinary skill in the art to modify ‘706 patent with locking mechanism as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (col.7, lines 27-28)..  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715